Judgment unanimously modified, on the law, by deleting the second and third adjudging paragraphs and, as modified, affirmed, without costs, and 1978 Mobile Home Law declared constitutional and matter remitted to Supreme Court, Onondaga County, for further proceedings, in accordance with same memorandum as in Matter of Hill v Town of Elbridge Zoning Bd. of Appeals (appeal No. 1) (112 AD2d 45). (Appeal from judgment of Supreme Court, Onondaga County, Tenney, J. — art 78.) Present — Doerr, J.P., Boomer, O’Donnell, Pine and Schnepp, JJ.